Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2104” has been used to designate both “upper assembly” and “lower assembly”; and reference character “2108” has been used to designate both “upper assembly” and “lower assembly”.  

The drawings are objected to because:
Reference characters shown in Figs. 1A and 1B are illegible.
Markings are too dark and blurry to allow Examiner to identify the various structural elements illustrated in the figures, the materials of which the structural elements are composed, and the reference characters associated with each of the structural elements.
All of the sectional views require appropriate cross hatching.
The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims 2, 6, and 8 are objected to because of the following informalities:  
In line 2 of claim 2, “a forward direction” should be changed to “the forward direction”.
In line 3 of claim 2, “a reverse direction” should be changed to “the reverse direction”.
	In line 2 of claim 6, it appears that “and positioned” should be changed to “are positioned”.
	In line 5 of claim 8, “the” should be inserted before “removal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the deck crate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the removal of contents" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 - 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,100,615. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘615 patent recites all of the claim limitations recited in claim 1 of the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Plucheck et al. (US 2008/0011480) in view of Tanton (US 2010/0294507).
Regarding claim 1, Plucheck discloses a device for trapping debris, comprising: a lower assembly (nose portion 120) having a lower screen (perforations 160 in nose portion 120) and a check valve (140), wherein the lower screen is a thru-tubing screen; an upper assembly (baffle collar 125; space 180; cap 168) having an upper screen (perforations in cap 168) and a check valve (178), wherein the upper screen is a thru-tubing screen; and an assembly bridge (inner member 135) formed between the lower assembly and the upper assembly; and wherein the check valve of the lower assembly is a ball check valve that is closed when the fluid flows in a forward direction, allowing only the fluid and debris smaller than a gauge of the thru-tubing screen of the lower assembly to leave the assembly bridge, and open when the fluid flows in a reverse direction, allowing the fluid and debris to enter the assembly bridge (Figs. 1A and 1B; paragraphs 0042 - 0048). Examiner has interpreted the "forward direction" as a direction from the bottom end of the wellbore toward the uphole end of the wellbore. Plucheck fails to disclose wherein the check valve of the upper assembly is a ball check valve having a ball with a first density that is buoyant when submerged in fluid having a second density, wherein the second density is larger than the first density. Tanton teaches a ball check valve having a ball (40) with a first density that is buoyant when submerged in fluid having a second density, wherein the second density is larger than the first density (Figs. 1 - 3; paragraph 0052) depending on the constituents of the formation fluids. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the check valve of the upper assembly as disclosed by Plucheck with the ball having a first density that is less than the density of the fluid in which the ball is buoyant as taught by Tanton to control the flow of fluids through the device depending on the constituents of the formation fluids.

Regarding claim 6, Plucheck further discloses the lower assembly (120), the upper assembly (125, 180, 168), and the assembly bridge (135), are positioned in a deck crate (outer body 110 of tool 100) having predetermined dimensions (Figs. 1A and 1B; paragraph 0043).
Regarding claim 7, Plucheck further discloses the upper assembly (125,180,168) is secured to the deck crate (110) with first securing means (cement ring 165), and the lower assembly (120) is secured to the deck crate (110) with second securing means (centralizer 145) (Figs. 1A and 1B; paragraph 0047). Examiner notes that Plucheck also teaches that the lower assembly (120) is also secured to deck crate (110) by the unlabeled connection between the lower end of 110 and the radially outer edge of the lower assembly (120) as shown in Fig. 1B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
7/30/2021